DETAILED ACTION

Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 09/19/2019 has been reviewed by the examiner in view of prior art of records Ambielli (US 2020/0086513 A1), and the prior art of records Ambielli fails to teach the cited claim limitations of “ wherein in close mode, the cover completely covers the storage member and the plurality of first magnetic parts magnetically attract the plurality of second magnetic parts respectively, in open mode, the reset member drives the cover to be relatively separated from the storage member and rotated at an angle, such that the cover partially overlaps with the storage member and part of the plurality of first magnetic parts magnetically attract part of the plurality of second magnetic parts respectively”. Prior art Ambielli teaches  a multi-tool device includes a plurality of compartments, wherein each compartment is configured to house one or more attached tools, one or more removable tools, and/or one or more storage ports. Each compartment includes a moveable portion that is configured to be moveable with respect to the other portions. However, prior art Ambielli fails to teach the cited claim limitations of “ wherein in close mode, the cover completely covers the storage member and the plurality of first magnetic parts magnetically attract the plurality of second magnetic parts respectively, in open mode, the reset member drives the cover to be relatively separated from the storage member and rotated at an angle, such that the cover partially overlaps with the storage member and part of the plurality of first magnetic parts magnetically attract part of the plurality of second magnetic parts respectively”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



May 27, 2022
/SIMON KING/Primary Examiner, Art Unit 2653